Citation Nr: 0217045	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  96-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran submitted a timely substantive 
appeal from an April 1995 rating decision regarding 
entitlement to an increased rating for subacromial bursitis 
of the left shoulder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for subacromial 
bursitis of the left shoulder, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1963.

The appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico, which granted a claim for an increased rating, 
to 20 percent, for subacromial bursitis of the left 
shoulder.  

The Board noted that the veteran submitted medical records 
pertaining to the left shoulder which were received in 1997.  
After a careful review of the record, the Board is satisfied 
that such constituted a claim for increased rating for the 
left shoulder, which is currently before the Board on 
appeal.

The case was previously before the Board in May 2001, at 
which time the case was remanded to clarify an apparent 
procedural defect vis-à-vis .  The requested development 
having been completed, the case is again before the Board 
for adjudication. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The veteran did not file an appeal with respect to an 
April 1995 rating within 60 days after issuance of the 
statement of the case (SOC) or the remainder of one year 
after notice of the rating determination was issued.

3.  The subacromial bursitis of the left shoulder disability 
is reflected by subjective complaints of pain and manifested 
primarily by clinical observations of abduction to 95 
degrees and anterior flexion to 80 degrees, extension to 25 
degrees, adduction to 15 degrees, internal rotation to 30 
degrees and external rotation to 60 degrees with painful 
motion in the 15 degrees of external rotation to neutral in 
both upper extremities. 


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed concerning an 
April 1995 rating decision regarding entitlement to an 
increased rating for subacromial bursitis of the left 
shoulder.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 20.202, 20.302 (2001).

2.  The criteria for entitlement to an increased rating for 
subacromial bursitis of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), promulgated pursuant to the enabling statute.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, the Veterans Claims Assistance Act of 
2000 was recently enacted.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) (VCAA).  This new legislation 
provides among other things for notice and assistance to 
claimants under certain circumstances.  See also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute.  The Board finds notes 
that that while this law was enacted during the pendency of 
this appeal, it was considered by the RO.  For example, the 
RO notified the veteran as to specific aspects of the VCAA 
in May 2002.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence, 
such as that referenced above, has informed the appellant of 
the information and evidence needed to prosecute his appeal 
for increased rating and cure the enumerated procedural 
defect; thus, the VA's notification requirements have been 
satisfied. 

As to the duty to assist the claimant, the appellant has not 
identified any relevant record that establishes that an 
appeal was timely filed or otherwise relevant to this 
appeal; in fact, the representative acknowledges that they 
have nothing further to add beyond that already in the 
record.  Moreover, the claimant has not referenced any 
unobtained, obtainable, evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, additional 
development for compliance with the new duty to assist 
requirements is not necessary, and the appellant is not 
prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Timeliness of Appeal to April 1995 Rating

In April 1995, the RO granted a claim for an increased 
rating, to 20 percent, for subacromial bursitis of the left 
shoulder.  The veteran was notified of his appellate rights, 
and he filed a notice of disagreement (NOD) in May 1995.  A 
statement of the case (SOC) was issued in February 1996.  In 
the SOC, the RO informed him that he must file his 
substantive appeal (VA Form 9) within 60 days from the date 
of the SOC or within the remainder, if any, of the one-year 
period from the date of the rating decision.  In June 1996, 
he filed a VA Form 9.

Appellate review is initiated by a NOD and is completed by a 
substantive appeal filed after an SOC has been furnished to 
the appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
An NOD must be filed within one year from the date that the 
agency of original jurisdiction, the RO here, mails the 
notice of the determination.  38 U.S.C.A. § 7105(b); 38 
C.F.R. § 20.302(a).  A substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to 
the appellant or within the remainder of the one year period 
from the date of mailing the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).

Thus, applying the facts of this case to the regulations 
that grant the Board jurisdiction, the veteran must have 
submitted a substantive appeal on or before April 12, 1996, 
which is one year from the date he was informed of the April 
1995 rating decision.  This is the later date between the 
60-day period following the issuance of the SOC and the one-
year period following the issuance of the rating decision.  
See 38 C.F.R. § 20.302(b).  Thus, the June 1996 VA Form 9 
would not be a timely substantive appeal.

The Board concludes the preponderance of the evidence 
demonstrates the appeal was untimely.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  The Board does not have jurisdiction to 
review the appeal, and it is dismissed. 38 U.S.C.A. § 7105.

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. 
§§ 4.40, 4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The present level of disability is of 
primary concern where service connection has been 
established and an increase in the disability rating is at 
issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim: the appellant prevails in either 
event.  However, if the weight of the evidence is against 
the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).   

As regards the shoulder joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  The considerations include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  The following 
regulatory criteria are applicable to the veteran's claim 
pursuant to 38 C.F.R. § 4.71a:

A normal range of motion in a shoulder joint is defined as 
forward elevation from 0 to 180 degrees, abduction from 0 to 
180 degrees, external rotation from 0 to 90 degrees, and 
internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5200.  Scapulohumeral articulation, 
ankylosis of: * Note: The scapula and humerus move as one 
piece.  Intermediate between favorable and unfavorable; rate 
as 40 percent disabling in the major arm and 30 percent 
disabling in the minor arm.  Favorable, abduction to 60 
degrees, can reach mouth and head; rate as 30 percent 
disabling in the major arm and 20 percent disabling in the 
minor arm.

Diagnostic Code 5201.  Arm, limitation of motion of:  To 25 
from side; rate as 40 percent disabling in the major arm and 
30 percent disabling in the minor arm. Midway between side 
and shoulder level; rate as 30 percent disabling in the 
major arm.  At shoulder level, rate as 20 percent disabling 
in the major or minor arm.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's claim.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's disability at issue.  

Outpatient treatment records from 1997 reflect continued 
complaints of shoulder pain characterized as moderate in 
January and April 1997.  The veteran was afforded a VA 
examination in March 1999.  Episodes of dislocation or 
recurrent subluxation was reported by the veteran.  On 
physical examination, he could abduct his left shoulder to 
95 degrees and he demonstrated anterior flexion to 80 
degrees, extension to 25 degrees, adduction to 15 degrees, 
internal rotation to 30 degrees and external rotation to 60 
degrees.  There was painful motion in the 15 degrees of 
external rotation to neutral in both upper extremities.  
Tenderness was noted in the anterior aspect of the left 
shoulder.  Manual muscle test for the left upper extremity 
was 4/5 deltoid, bicep and tricep.  The Board observes that 
the veteran is right handed.  The examiner additionally 
commented that pinprick and light touch was adequate in the 
left upper extremity.  Apprehension test was positive.  
Diagnosis was bilateral degenerative joint disease of the 
shoulders.  

In this case, the disability does not demonstrate or 
approximate limitation of motion such a level of arm 
limitation to 25 degrees or less from the side.  
Accordingly, the preponderance of the evidence is against 
the claim for increased evaluation.  

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 20 percent evaluation currently assigned is based on the 
veteran's complaints of pain and other subjective symptoms.  
Considering further that the injury in this instance is at 
the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace any additional manifestations involved here.  
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

There is no competent evidence of record which indicates 
that the veteran's shoulder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration 
of an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996). 



ORDER

The claim for entitlement to an increased rating for 
subacromial bursitis of the left shoulder is dismissed, as a 
timely substantive appeal was not received.

Entitlement to increased evaluation for subacromial bursitis 
of the left shoulder is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

